United States Court of Appeals
     for the Federal Circuit
            ______________________

   DIGITECH IMAGE TECHNOLOGIES, LLC,
             Plaintiff-Appellant,

                      v.

      ELECTRONICS FOR IMAGING, INC.,
SAKAR INTERNATIONAL, INC. (doing business as
    Vivitar), GENERAL IMAGING COMPANY,
    OVERSTOCK.COM, INC., NEWEGG, INC.,
  NEWEGG.COM, INC., XEROX CORPORATION,
 TOSHIBA CORPORATION, TOSHIBA AMERICA
BUSINESS SOLUTIONS, INC., TOSHIBA AMERICA
 INFORMATION SYSTEMS, INC., AND TOSHIBA
                 AMERICA, INC.,
               Defendants-Appellees,

                     AND

               BUY.COM, INC.,
              Defendant-Appellee,

                     AND

  B AND H FOTO AND ELECTRONICS CORP.,
             Defendant-Appellee,

                     AND

             LEAF IMAGING, LTD.
        (doing business as Mamiyaleaf),
    AND MAMIYA AMERICA CORPORATION,
              Defendants-Appellees,
2        DIGITECH IMAGE TECHNOLOGIES   v. ELECTRONICS FOR
                                             IMAGING, INC.




                        AND

    LEICA CAMERA AG AND LEICA CAMERA, INC.,
              Defendants-Appellees,

                        AND

       FUJIFILM CORPORATION, SIGMA
   CORPORATION, SIGMA CORPORATION OF
     AMERICA, MICRO ELECTRONICS, INC.
(doing business as Micro Center), PENTAX RICOH
 IMAGING CO., LTD., PENTAX RICOH IMAGING
 AMERICAS CORPORATION, RICOH COMPANY,
    LTD., RICOH AMERICAS CORPORATION,
 AND KONICA MINOLTA BUSINESS SOLUTIONS
                    USA, INC.,
               Defendants-Appellees,

                        AND

       ASUS COMPUTER INTERNATIONAL,
         AND ASUSTEK COMPUTER, INC.,
               Defendants-Appellees,

                        AND

                     CDW LLC,
                 Defendant-Appellee,

                        AND

          VICTOR HASSELBLAD AB AND
            HASSELBLAD USA, INC.,
              Defendants-Appellees,

                        AND
DIGITECH IMAGE TECHNOLOGIES   v. ELECTRONICS FOR          3
IMAGING, INC.


      MAMIYA DIGITAL IMAGING CO., LTD.,
                   Defendant.
             ______________________

2013-1600, -1601, -1602, -1603, -1604, -1605, -1606, -1607,
  -1608, -1609, -1610, -1611, -1612, -1613, -1614, -1615,
                   -1616, -1617, -1618
                 ______________________

   Appeals from the United States District Court for the
Central District of California in Nos. 12-CV-1324, 12-CV-
1668, 12-CV-1671, 12-CV-1673, 12-CV-1675, 12-CV-1677,
12-CV-1679, 12-CV-1680, 12-CV-1681, 12-CV-1686, 12-
CV-1687, 12-CV-1688, 12-CV-1689, 12-CV-1693, 12-CV-
1694, 12-CV-1695, 12-CV-1696, 12-CV-2122 and 12-CV-
2127, Judge Otis D. Wright, II.
                 ______________________

                 Decided: July 11, 2014
                 ______________________

    JOHN J. EDMONDS, Collins, Edmonds, Pogorzelski,
Schlather & Tower, PLLC, of Houston, Texas, argued for
plaintiff-appellant. With him on the brief were STEPHEN
F. SCHLATHER and SHEA PALAVAN.

     MARK A. LEMLEY, Durie Tangri LLP, of San Francisco,
California, argued for all defendants-appellees. With him
on the brief were ANTHONY S. GABRIELSON and TIFFANY D.
GEHRKE, Marshall, Gerstein & Borun LLP, of Chicago,
Illinois, for CDW LLC; GREGORY S. TAMKIN and CASE
COLLARD, Dorsey & Whitney LLP, of Denver, Colorado,
for Buy.com, Inc.; PAUL T. MEIKLEJOHN and MUDIT
KAKAR, Dorsey & Whitney, LLP, of Seattle, Washington,
for Toshiba Corporation, et al.; WILLIAM C. ROOKLIDGE,
FRANK P. COTE, and MARK L. BLAKE, Jones Day, of Irvine,
California, for Electronics for Imaging, Inc.; EZRA SUTTON,
Ezra Sutton & Associates, P.A., of Woodbridge, New
4         DIGITECH IMAGE TECHNOLOGIES   v. ELECTRONICS FOR
                                              IMAGING, INC.


Jersey, for Sakar International, Inc.; AARON STIEFEL,
Kaye Scholer, LLP, of New York, New York, for B and H
Foto and Electronics Corp.; MICHAEL H. JACOBS, Crowell
& Moring LLP, of Washington, DC, for Leica Camera AG,
et al.; STEVEN J. ROUTH, STEN JENSEN, and JOHN R. INGE,
Orrick, Herrington & Sutcliffe LLP, of Washington, DC,
and CHRISTOPHER P. BRODERICK and WILLIAM H. WRIGHT,
of Los Angeles, California, for FUJIFILM Corporation, et
al.; J. RICK TACHÉ, Greenberg Traurig, LLP, of Irvine,
California, for Leaf Imaging, Ltd., et al.; JOSHUA M.
MASUR and ZHUANJIA GU, Turner Boyd LLP, of Mountain
View, California, for Asus Computer International, et al.;
and MARK C. JOHNSON, KYLE B. FLEMING, and NICHOLAS
J. GINGO, Renner, Otto, Boisselle & Sklar, LLP, of Cleve-
land, Ohio, for Victor Hasselblad AB, et al. Of counsel
were JASON P. GRIER, Baker & Hostetler, of Atlanta,
Georgia, KATRINA M. QUICKER and MICHAEL J. RIESEN,
Ballard Spahe, LLP, of Atlanta, Georgia, for Xerox Corpo-
ration; KENT E. BALDAUFER and CECILIA ROSE DICKSON,
The Webb Law Firm, of Pittsburgh, Pennsylvania, for
Newegg, Inc., et al.; and DAVID EVAN CASE, Orrick, Her-
rington & Sutcliffe LLP, of Minato-ku, Tokyo, Japan, for
Fujifilm Corporation.
                  ______________________

     Before MOORE, REYNA, and HUGHES, Circuit Judges.
REYNA, Circuit Judge.
    In this appeal, we address the subject matter eligibil-
ity of claims in U.S. Patent No. 6,128,415 (“the ’415
patent”) directed to a device profile and a method for
creating a device profile within a digital image processing
system. The district court concluded that the asserted
claims were invalid under 35 U.S.C. § 101. For the rea-
sons set forth below, we affirm.
DIGITECH IMAGE TECHNOLOGIES    v. ELECTRONICS FOR           5
IMAGING, INC.


                       BACKGROUND
    Digitech Image Technologies (“Digitech”) is the as-
signee of the ’415 patent, which is directed to the genera-
tion and use of an “improved device profile” that describes
spatial and color properties of a device within a digital
image processing system. In general, digital image pro-
cessing involves electronically capturing an image of a
scene with a “source device,” such as a digital camera,
altering the image in a desired fashion, and transferring
the altered image to an “output device,” such as a color
printer.
    According to the patent, all imaging devices impose
some level of distortion on an image’s color and spatial
properties.      This distortion occurs because different
devices (i.e., digital cameras, monitors, TVs, printers, etc.)
allow for slightly different ranges of colors and spatial
information to be displayed or reproduced. Prior art
methods attempted to correct these distortions using
certain device dependent solutions and device independ-
ent paradigms. Device dependent solutions work to
calibrate and modify the color and spatial properties of
the devices themselves. For example, some devices may
be designed with certain upstream or downstream devices
in mind to ensure optimal transfer of image data to those
devices. Device independent solutions, on the other hand,
work to translate an image’s pixel data from a device
dependent format into an independent color space, which
can then be translated to any number of output devices at
a reduced level of distortion.
    Device independent solutions discussed in the patent
were limited to color information and require creating
“device profiles” that describe the color properties of both
the source and output devices, thereby enabling a more
accurate translation of the image’s pixel data into the
independent color space and across the source and output
devices. The ’415 patent expands this device independent
6         DIGITECH IMAGE TECHNOLOGIES     v. ELECTRONICS FOR
                                                IMAGING, INC.


paradigm to capture both spatial properties and color
properties of an imaging device. The ’415 patent thus
discloses an “improved device profile” that “includes both
chromatic characteristic information and spatial charac-
teristic information.” ’415 patent, col. 2, ll. 16-18.
    Digitech filed infringement suits against 32 defend-
ants in the U.S. District Court for the Central District of
California, asserting claims 1-6, 9, and 26-31 of the ’415
patent directed to a “device profile,” and claims 10-15 of
the ’415 patent directed to methods for generating a
“device profile.” On July 3, 2013, several defendants filed
summary judgment motions seeking to invalidate the
asserted claims of the ’415 patent under 35 U.S.C. § 101.
On July 31, 2013, the district court granted the defend-
ants’ motions and found that all of the asserted claims
were subject matter ineligible. The district court found
that the “device profile” claims are directed to a collection
of numerical data that lacks a physical component or
physical manifestation. The district court thus concluded
that a “device profile” is nothing more than information
and does not fall within one of the categories of eligible
subject matter under section 101. The district court
further concluded that the asserted method claims for
generating a device profile encompass the abstract idea of
organizing data through mathematical correlations. The
district court thus concluded that the asserted method
claims were also ineligible under section 101.
    On appeal, Digitech asks us to reverse the district
court’s findings for two reasons. First, Digitech asserts
that the district court erred in finding that the device
profile claims are directed to a collection of data that lacks
tangible or physical properties. Second, Digitech argues
that the district court erred in finding that the asserted
method claims encompass an abstract idea and are not
tied to a specific machine or apparatus. We have jurisdic-
tion pursuant to 28 U.S.C. § 1295(a)(1).
DIGITECH IMAGE TECHNOLOGIES   v. ELECTRONICS FOR           7
IMAGING, INC.


                        DISCUSSION
    We review the grant of summary judgment under the
law of the regional circuit. Charles Mach. Works, Inc. v.
Vermeer Mfg. Co., 723 F.3d 1376, 1378 (Fed. Cir. 2013).
The Ninth Circuit reviews the grant or denial of summary
judgment de novo. Leever v. Carson City, 360 F.3d 1014,
1017 (9th Cir. 2009). We also review de novo the question
of whether a claim is valid under section 101. In re
Nuijten, 500 F.3d 1346, 1352 (Fed. Cir. 2007).
                 I. DEVICE PROFILE CLAIMS
    Digitech argues on appeal that the “device profile”
claimed in the ’415 patent is eligible subject matter under
section 101 because it is a tangible object that is an “inte-
gral part of the design and calibration of a processor
device within a digital image processing system.” Appel-
lant Br. 20 (emphasis omitted). We disagree.
    Pursuant to section 101, an inventor may obtain a
patent for “any new and useful process, machine, manu-
facture, or composition of matter, or any new and useful
improvement thereof.” 35 U.S.C. § 101. For all categories
except process claims, the eligible subject matter must
exist in some physical or tangible form. To qualify as a
machine under section 101, the claimed invention must be
a “concrete thing, consisting of parts, or of certain devices
and combination of devices.” Burr v. Duryee, 68 U.S. 531,
570 (1863). To qualify as a manufacture, the invention
must be a tangible article that is given a new form, quali-
ty, property, or combination through man-made or artifi-
cial means. Diamond v. Chakrabarty, 447 U.S. 303, 308
(1980). Likewise, a composition of matter requires the
combination of two or more substances and includes all
composite articles. Id.
    Here, the device profile described in the ’415 patent is
not a tangible or physical thing and thus does not fall
within any of the categories of eligible subject matter.
8         DIGITECH IMAGE TECHNOLOGIES     v. ELECTRONICS FOR
                                                IMAGING, INC.


Independent claims 1 and 26 describe a device profile as a
collection of information; specifically, a description of a
device dependent transformation of spatial and color
information:
    1. A device profile for describing properties of a
       device in a digital image reproduction system
       to capture, transform or render an image, said
       device profile comprising:
          first data for describing a device de-
          pendent transformation of color infor-
          mation content of the image to a device
          independent color space; and
          second data for describing a device de-
          pendent transformation of spatial in-
          formation content of the image in said
          device independent color space.
                              ***
    26. A device profile for describing properties of a de-
        vice in a digital image reproduction system to
        capture, transform or render an image, said de-
        vice profile comprising data for describing a de-
        vice dependent transformation of spatial
        information content of the image to a device in-
        dependent color space, wherein through use of
        spatial stimuli and device response for said de-
        vice, said data is represented by spatial charac-
        teristic functions.
’415 patent, col. 5, ll. 33-41 (emphasis added); ’415 patent,
col. 7, ll. 8-15 (emphasis added). 1 As noted in the above


    1  The remaining claims 2-6 and 9 are dependent on
independent claim 1, and claims 27-31 are dependent on
independent claim 26.
DIGITECH IMAGE TECHNOLOGIES   v. ELECTRONICS FOR           9
IMAGING, INC.


claims, the device profile is comprised of two sets of data
that describe a device dependent transformation—one set
of data for color information and the other set of data for
spatial information. The asserted claims are not directed
to any tangible embodiment of this information (i.e., in
physical memory or other medium) or claim any tangible
part of the digital processing system. The claims are
instead directed to information in its non-tangible form.
Hence, the device profile claimed in the ’415 patent does
not fall within any of the categories of eligible subject
matter under section 101.
     Digitech argues that a device profile is subject matter
eligible because it is “hardware or software within a
digital image processing system” and exists as a tag file
appended to a digital image. Appellant Br. 26. Digitech’s
position is not supported by the claim language, which
does not describe the device profile as a tag or any other
embodiment of hardware or software. The claims’ only
description of the device profile is that it comprises “first
data for describing” color information and “second data for
describing” spatial information. The claims encompass all
embodiments of the information contained in the device
profile, regardless of the process through which this
information is obtained or the physical medium in which
it is stored. Data in its ethereal, non-physical form is
simply information that does not fall under any of the
categories of eligible subject matter under section 101.
    In Nuijten, we affirmed the U.S. Patent and Trade-
mark Office’s rejection of the applicant’s attempt to claim
a “signal” embedded with supplemental data. This claim
reads:
    A signal with embedded supplemental data, the
    signal being encoded in accordance with a given
    encoding process and selected samples of the sig-
    nal representing the supplemental data, and at
    least one of the samples preceding the selected
10         DIGITECH IMAGE TECHNOLOGIES   v. ELECTRONICS FOR
                                               IMAGING, INC.


     samples is different from the sample correspond-
     ing to the given encoding process.
Nuijten, 500 F.3d at 1351. Although we acknowledged
that a signal had physical properties with “tangible
causes and effects,” we nevertheless concluded that “such
transitory embodiments are not directed to statutory
subject matter.” Id. at 1353, 1357. We thus held that the
physical embodiment of the supplemental data—the
claimed “signal”—was not patent eligible.
     The claims at issue here are even broader than the
claim in Nuijten. While the claim in Nuijten requires
supplemental data in the form of a transitory embodi-
ment, the device profile claims of the ’415 patent do not
require any physical embodiment, much less a non-
transitory one. The device profile, as claimed, is a collec-
tion of intangible color and spatial information. We
therefore hold that the device profile claims of the ’415
patent do not encompass eligible subject matter as re-
quired by section 101 and are therefore not patent eligi-
ble.
                    II. METHOD CLAIMS
    Digitech next argues that the asserted method claims
of the ’415 patent are patent eligible because they de-
scribe a process for generating a device profile that is
specifically tied to a digital image processing system and
is integral to the transformation of a digital image.
Again, we do not agree.
    There is no dispute that the asserted method claims
describe a process. Claims that fall within one of the four
subject matter categories may nevertheless be ineligible if
they encompass laws of nature, physical phenomena, or
abstract ideas. Chakrabarty, 447 U.S. at 309. The Su-
preme Court recently reaffirmed that fundamental con-
cepts, by themselves, are ineligible abstract ideas. Alice
Corp. v. CLS Bank Int’l, 573 U.S. ___, No. 13-298, slip op.
DIGITECH IMAGE TECHNOLOGIES   v. ELECTRONICS FOR           11
IMAGING, INC.


at 10 (June 19, 2014). In determining whether a process
claim recites an abstract idea, we must examine the claim
as a whole, keeping in mind that an invention is not
ineligible just because it relies upon a law of nature or
mathematical algorithm. As noted by the Supreme Court,
“an application of a law of nature or mathematical formu-
la to a known structure or process may well be deserving
of patent protection.” Diamond v. Diehr, 450 U.S. 175,
187 (1981). A claim may be eligible if it includes addi-
tional inventive features such that the claim scope does
not solely capture the abstract idea. Alice Corp., 573 U.S.
___, slip op. at 6. But a claim reciting an abstract idea
does not become eligible “merely by adding the words
‘apply it.’” Bancorp Servs., LLC v. Sun Life Assurance Co.
of Can. (U.S.), 687 F.3d 1266, 1276 (Fed. Cir. 2012).
    The method in the ’415 patent claims an abstract idea
because it describes a process of organizing information
through mathematical correlations and is not tied to a
specific structure or machine. Claim 10 describes the
process for generating the device profile:
   10. A method of generating a device profile that
       describes properties of a device in a digital im-
       age reproduction system for capturing, trans-
       forming or rendering an image, said method
       comprising:
          generating first data for describing a
          device dependent transformation of col-
          or information content of the image to a
          device independent color space through
          use of measured chromatic stimuli and
          device response characteristic func-
          tions;
          generating second data for describing a
          device dependent transformation of
          spatial information content of the image
          in said device independent color space
12        DIGITECH IMAGE TECHNOLOGIES    v. ELECTRONICS FOR
                                               IMAGING, INC.


          through use of spatial stimuli and de-
          vice response characteristic functions;
          and
          combining said first and second data in-
          to the device profile.
’415 patent, col. 6, ll. 1-16. 2 The above claim recites a
process of taking two data sets and combining them into a
single data set, the device profile. The two data sets are
generated by taking existing information—i.e., measured
chromatic stimuli, spatial stimuli, and device response
characteristic functions—and organizing this information
into a new form. The above claim thus recites an ineligi-
ble abstract process of gathering and combining data that
does not require input from a physical device. As dis-
cussed above, the two data sets and the resulting device
profile are ineligible subject matter. Without additional
limitations, a process that employs mathematical algo-
rithms to manipulate existing information to generate
additional information is not patent eligible. “If a claim is
directed essentially to a method of calculating, using a
mathematical formula, even if the solution is for a specific
purpose, the claimed method is nonstatutory.” Parker v.
Flook, 437 U.S. 584, 595 (1978) (internal quotations
omitted).
    Contrary to Digitech’s argument, nothing in the claim
language expressly ties the method to an image processor.
The claim generically recites a process of combining two
data sets into a device profile; it does not claim the pro-
cessor’s use of that profile in the capturing, transforming,
or rendering of a digital image. The only mention of a
“digital image reproduction system” lies in the claim’s



     2 The remaining claims 11-15 are dependent on in-
dependent claim 10.
DIGITECH IMAGE TECHNOLOGIES   v. ELECTRONICS FOR        13
IMAGING, INC.


preamble, and we have routinely held that a preamble
does not limit claim scope if it “merely states the purpose
or intended use of an invention.” Bicon, Inc. v. Strau-
mann Co., 441 F.3d 945, 952 (Fed. Cir. 2006). The meth-
od claimed in the ’415 patent is thus “so abstract and
sweeping” as to cover any and all uses of a device profile.
See Gottschalk v. Benson, 409 U.S. 63, 68 (1972). We
therefore need not decide whether tying the method to an
image processor would lead us to conclude that the claims
are directed to patent eligible subject matter in accord-
ance with the Supreme Court’s Mayo test. Alice Corp.,
573 U.S. ___, slip op. at 11. Accordingly, we hold that the
process described in the asserted claims is directed to an
abstract idea and is not patent eligible under section 101.
                       CONCLUSION
    For the reasons set forth above, we affirm the decision
of the district court.
                      AFFIRMED